United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3981
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * District of Minnesota.
                                         *
Luis Jimenez-Serrato,                    *      [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: September 6, 2007
                                 Filed: September 18, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       Luis Jimenez-Serrato (Serrato) challenges the 151-month prison sentence
imposed by the district court1 following his guilty plea to possessing with intent to
distribute 8 ounces of a methamphetamine mixture containing more than 50 grams of
actual methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A). For
reversal, Serrato argues that his sentence is unreasonable because the district court
undervalued the mitigating facts of the offense and the unique family hardships that
he suffered, and overvalued the theoretical deterrent effect of his sentence. We affirm.



      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
       We conclude that Serrato’s sentence was not unreasonable. See United States
v. Booker, 543 U.S. 220, 261-62 (2005). The record indicates that the district court
considered only appropriate factors, and did not commit any clear error of judgment
in weighing those factors, see 18 U.S.C. § 3553(a); United States v. Haack, 403 F.3d
997, 1003-04 (8th Cir. 2005) (describing abuse-of-discretion standard of review); and
Serrato has not succeeded in rebutting the presumption of reasonableness that attaches
to his sentence imposed at the bottom of the applicable Guidelines range, see Rita v.
United States, 127 S. Ct. 2456, 2463-68 (2007) (discussing application of presumption
of reasonableness to sentence that reflected proper application of Guidelines); United
States v. Harris, No. 06-2892, 2007 WL 1964651, at *3 (8th Cir. July 9, 2007)
(sentence within advisory Guidelines range is presumptively reasonable).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                         -2-